                                                                      JS-6
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               ) Case No.: See Appendix
                                                 )
12                                               )
                                                 )
13                                               )
                                                 )
14   IN RE: REMOVED STATE COURT                  )
     TALC ACTIONS AGAINST                        ) ORDER REMANDING REMAINING
15                                               ) TALC ACTIONS TO STATE COURT
     JOHNSON & JOHNSON, ET AL.                   )
16                                               )
                                                 )
17                                               )
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
                                                 )
21                                               )
22

23         Thousands of plaintiffs across the country have filed personal injury lawsuits
24   alleging injury and wrongful death caused by exposure to asbestos from the talc used in
25   Johnson & Johnson’s products. Johnson & Johnson has removed many of these actions
26   to federal court on the basis that they are related to the pending bankruptcy proceeding of
27   its sole talc supplier, Imerys Talc America, Inc. In this district, courts have remanded
28   over one hundred of these cases on equitable grounds pursuant to 28 U.S.C. § 1452(b).

                                                  -1-
 1   The substantial majority of the remaining removed cases have been transferred to this
 2   Court.
 3

 4            The Court issued an order to show cause why the forty-two removed actions before
 5   it as of May 6, 2019 (the “OSC Talc Actions”) should not be remanded on equitable
 6   grounds. After giving the plaintiffs and Johnson & Johnson an opportunity to be heard,
 7   the Court ordered those forty-two actions remanded. Johnson & Johnson’s basis for
 8   removing the remaining eighteen (18) talc actions before the Court is the same. The
 9   equitable grounds for remanding those remaining actions are substantially similar, if not
10   the same, as the grounds listed in the Court’s Order Remanding the OSC Talc Actions
11   and its prior individual remand orders. Accordingly, the remaining eighteen (18)
12   removed talc actions before the Court are hereby REMANDED to state court. Any
13   motions or ex parte applications to remand that are pending in those actions are DENIED
14   AS MOOT, and the hearings vacated.
15

16

17

18            DATED:      May 30, 2019
19                                                 __________________________________
20                                                       CORMAC J. CARNEY
21                                                 UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                                  -2-
 1                           Appendix
 2   CV 19-03069-CJC (JCx)
 3   CV 19-03124-CJC (JCx)
 4   CV 19-03300-CJC (JCx)
 5   CV 19-03303-CJC (JCx)
 6   CV 19-03442-CJC (JCx)
 7   CV 19-03479-CJC (JCx)
 8   CV 19-03499-CJC (JCx)
 9   CV 19-03500-CJC (JCx)
10   CV 19-03517-CJC (JCx)
11   CV 19-03557-CJC (JCx)
12   CV 19-03565-CJC (JCx)
13   CV 19-03571-CJC (JCx)
14   CV 19-03627-CJC (JCx)
15   CV 19-03635-CJC (JCx)
16   CV 19-03651-CJC (JCx)
17   CV 19-03733-CJC (JCx)
18   CV 19-03762-CJC (JCx)
19   CV 19-03790-CJC (JCx)
20

21

22

23

24

25

26

27

28


                                -3-
